 232 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomeryWard & Co.,IncorporatedandRetailClerksUnion,Local 1364,Retail Clerks Interna-tional Association,AFL-CIO. Case 20-CA-6445April 1, 1975SUPPLEMENTAL DECISIONBy MEMBERS FANNING, JENKINS, AND KENNEDYOn March 20, 1973, the National Labor RelationsBoard issued a Decision and Order' in the above-enti-tled proceeding in which it adopted the findings, con-clusions, and recommendation of Administrative LawJudge Herman Corenman. The Board adopted the Ad-ministrative Law Judge's credibility resolutions andconcluded, among other things, that Respondent hadnot engaged in conduct in violation of Section8(a)(1)and (3) of the National Labor Relations Act as alleged.Subsequently, the Charging Party filed with the UnitedStates Court of Appeals for the District of ColumbiaCircuit a petition for review of the Board's Order dis-missing the complaint.On September 9, 1973, while the matter was pendingbefore the court, the Union moved the court to remandthe case to the Board to conduct a further hearing onnewly discovered evidence. On January 15, 1974, thecourt, without objection from the Board, issued its or-der granting the Union's motion and remanded therecord to the Board for consideration of such newlydiscovered evidence. On April 26, 1974, the Board is-sued its order reopening the record and remanding theproceeding to the Regional Director for a hearing to beheld by Administrative Law Judge Corenman for thepurpose of, and limited to, receiving such newly discov-ered evidence referred to in the Union's motion. TheBoard further ordered that after the close of the hearingthe Administrative Law Judge prepare and serve on theparties a supplemental decision containing findings offact, conclusions of law, and recommendations basedupon the evidence received.On November 6, 1974, the Administrative LawJudge issued the attached Supplemental Decision in theabove-entitledproceeding.Thereafter,Respondentfiled exceptions and a supporting brief, and the Charg-ing Party filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand briefs and has decided to affirm the rulings, find-1202 NLRB 593 (1973)ings, and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.In his Supplemental Decision,the AdministrativeLaw Judge found and concluded that Respondent vi-olated Section 8(a)(1) and(3) of the Act byvirtue of itsmailing out to certain striking employees in July 1973a statement with regard to the distribution to thoseemployees of their shares in Respondent's profit-shar-ing program.We agree with the Respondent that theAdministrative Law Judgeimproperlyfound and con-cluded that this particular conduct violatedthe Act.The underlying complaint herein, which issued onSeptember 30, 1971,alleged that various statements onthe part of Respondent's supervisors threatened andcoerced Respondent's employees in violation of Section8(a)(1) of the Act. Several of the incidents were allegedto have occurred prior to September29, 1970,the daythe strike started,while the remaining incidents werealleged to have occurred in the several weeks immedi-ately following the start of the strike.The complaintalso alleged that since on or about November14, 1970,Respondent refused to reinstate unfair labor practicestrikers in violation of Section 8(a)(3) of the Act. Asnoted above,after an extended hearing,the Adminis-trative Law Judge found and concluded that either theconduct complained of did not occur,or, if in factcertain statements had been made by supervisory em-ployees, they were statements protected by Section 8(c)of theAct. Again,as noted above, after due considera-tion the Board adopted the Administrative LawJudge's findings and conclusions and dismissed thecomplaint in its entirety.The Board accepted the court's remand for the pur-pose of receiving and considering the alleged newlydiscovered evidence.The Unionin its motion to thecourt contended that the documents mailed out by theRespondent in July 1973 to striking employees estab-lished that certain employees had been terminated ordischarged on September 29, 1970, the day the strikestarted, or shortly thereafter.If in fact these employeeshad been terminated in 1970,such conduct would havebeen relevant to the issues raised by the original com-plaint and litigated in the 1972 hearings. However, theAdministrative Law Judge found on the record pre-sented that these employees had not been discharged asof September29, 1970,but rather that the employeesinvolved had been consistently treated as striking em-ployees throughout the time period involved herein, afinding and conclusion with which we agree.It is clear from the record that the act of mailingthese notices in July 1973 was an independent act,unrelated to any of the 1970 conduct alleged to havebeen unlawful in the original complaint.The recordalso shows that to date no charge has been filed withregard to this1973conduct.In the absence of any217 NLRB No. 43 MONTGOMERY WARD & CO., INCORPORATED233relationship between the 1973 conduct and the allega-tions of the complaint, the conduct complained of mustbe the subject of a new charge with further proceedings.dependent on the General Counsel's determination thatthe charge has merit.' Section 10(b) of the Act, how-ever;, prohibits the Board from finding a violation basedon any conduct that occurred more than 6 monthspreceding the date the charge is filed. In the absence offiling of a timely charge and the issuance of a newcomplaint, the Board is precluded from finding suchconduct a violation of the Act.'Having concluded that the evidence proffered by theUnion has no bearing on the issues litigated under theSeptember 30, 1971, complaint, we adhere to our origi-nal Decision and Order.2 In this respect, the record shows that shortly after receipt of the noticeone of the employees wrote the Respondent inquiring as to the reason forhis "termination" and that Respondent replied to the employee pointing outthat he had not "been terminated but only permanently replaced " To pro-ceed further with the Administrative Law Judge's findings at this timewould, in our opinion, usurp the function of the General Counsel to issuecomplaints based on timely meritorious chargesWe also note that theGeneral Counsel has made no attempt to-amend the complaint.3 LrunterSawDzvision ofAsko, Inc, 202NLRB 330, fn. 1 (1973),Bastian-Blessing, Division of Golconda Corporation,194 NLRB 609, 612 (1971).Accordingly, we do not pass on the merits of the Administrative LawJudge's findings and conclusions that Respondent did in fact violate Sec.8(a)(1) and (3) of the Act by mailing out the July 1973 notices regardingthe profit-sharing plan.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHERMAN CGRENMAN, Administrative Law Judge: The Ad-ministrative Law Judge issued a Decision in the above-cap-tioned case on October 24, 1972, recommending dismissal ofthe complaint in its entirety. This Decision and Recom-mended Order of dismissal was adopted by the Board onMarch 20, 1973 (202 NLRB 593 (1973)). Thereafter, theCharging Party, herein called Union, petitioned the UnitedStates Court of Appeals for the District of Columbia to re-view the Board's Decision and Order. While the matter waspending with that court, the Union on September 9, 1973,moved the court to remand the case to the Board to conducta further hearing on newly discovered evidence. On January15, 1974, the-court, without objection from the Board, issueditsOrder granting the Union's motion, and remanded therecord to the Board for consideration of such newly discov-ered evidence. On April 26, 1974, the Hoard issued its Orderreopening record and remanding proceeding to the RegionalDirector for hearing to be held by the Administrative LawJudge for the purpose of and limited to receiving such newlydiscovered evidence referred to in the Charging PartyUnion's motion in the court of appeals.A hearing in the remandedcase'was held before the Ad-ministrative Law Judge on August 27 and 28, 1974, at Red-ding, California. All parties appeared and were afforded fullIThe Regional Director for Region 20 consolidated this case for hearingwith objections and challenges in Cases 20-RD-747 and 20-RM-1579 Onmotion of the Respondent at the hearing, those two R-cases were severedfrom this case, and hearing on the R-cases was postponed indefinitelyopportunity to adduce evidence, to examine and cross-exam-ine witnessesand to argue orally on the record, Briefs submit-ted by the Union and Respondent have been carefully consid-ered.Upon the entire record in the case- and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTA. The Issues(1)Whether strikers H. E. Glaze, P. E. Sizemore, L. N.Benich, and E. Blakesley were discharged from employmentby the Respondent on September 29, 1970, because they wenton strike on September 29, 1970; (2) whether nine otherstrikerswere terminated by Respondent on other dates inOctober 1970; (3) whether the strike is an unfair labor prac-tice strike and if so as of what date.B. Preliminary StatementBefore the court of appeals, the Union moved that the casebe remanded to the Board to take newly discovered evidencewhich, the Union contended, would show that four strikingemployees, namely, H. E. Glaze, P. E. Sizemore, L. N. Be-ech, and E. Blakesley, had received documents from theRespondent in late July or early August 1973, indicating thatthey had been terminated by the Respondent on the first dayof the strike, namely September 29, 1970. The documentsshow on their face that they were forms utilized by the Re-spondent in the cash distribution of profit-sharing funds forterminated members, and it is undisputed that these formsmailed to the four above-named strikers accompanied checksrepresenting the cash distribution to the striker from theprofit-sharing plan. These forms to the four strikers carriedthe information in the upper left-hand corner of the form"Date Terminated-9-29-70." On the face of the form. amongother printing, was the following printed language "In Ac-cordance with the terms of the Montgomery Ward Profit-Sharing Plan, relating to termination of employment with theCompany, you are now entitled to receive the value of yourshare in the plan." In its motion to remand before the courtofappealstheUnion contended that these fourdocuments-as newly discovered evidence-were materialfor two reasons: (1) they were relevant to the question ofwhether the Respondent violated Section 8(a)(1) and (3) ofthe Act in its treatment of the strikers and (2) they wererelevant to the question of the credibility of witnesses whohave testified as to various threats made by the Respondent,since these documents corroborate such witnesses, and reflecton whether the strike was an unfair labor practice strike.The Profit-Sharing PlanThe Respondent's profit-sharing plan is administered bytheRespondent's compensation and benefits departmentlocated in Chicago, Illinois. This profit-sharing plan was ineffect at the Redding store before the inception of the strikeon September 29, 1970. The Respondent alone makes thecontributions to the plan, and it makes such contributions 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly when the employee is receiving wages for work per-formed. If an employee for any reason does not receive wagesfor work performed, the Respondent does not make a contri-bution to the plan for that employee. The employee does nothave the option to make contributions. But for one exception,itcan be said that no money goes into the plan unless theemployee is actively working and receiving wages. The excep-tion arises in the case of an employee who participates in theRespondent's long-term disability plan, an insurance plan,and becomes disabled under the long-term disability insur-ance plan. In that case, contributions from the long-termdisability trust fund are made in that disabled employee'sbehalf to the profit-sharing plan.With respect to an em-ployee-participant in the profit-sharing plan who went onstrike on September 29, 1970, and never returned to work forthe Respondent, and was not on long-term disability, then asto that striking employee, there would be no money con-tributed by the Respondent to the plant or accepted from theemployee as a payment to the plant.With respect to this profit-sharing plan, individual annualstatements are furnished to each of the eligible employeesshowing such individual's accumulated interest in the plan.The profit-sharing plan consists of three funds, the A fund forinterest bearing securities, the B fund for common stocks, andthe C fund for Marcor stock, Respondent's parent corpora-tion.On these annual statements, there is also informationconcerning retirement benefits. The funds fluctuate with themarket value of the stocks and securities held in the trustfund.With certain exceptions in hardship cases not relevanthere, only employees who are separated from service withRespondent may receive a cash distribution of their profit-sharing funds. In all cases of separation, the separated em-ployee automatically, receives the profit-sharing cash distribu-tion without the necessity of making a request for it. As arule, employees, including strikers, cannot receive a cash dis-tribution unless they first resign or are otherwise separatedfrom employment.C. Circumstances Refuting the Claim that the Four NamedStrikers were Discharged 9-29-70May 1971; the 1971 reports mailed in April or May 1972, andthe 1972 reports mailed in April or May 1973.Itwould be incongruous to say that the four named strik-ers,Glaze, Blakesley, Sizemore, and Benich were dischargedon 9-29-70, the first day of the strike, in the face of the factthat they were sent annual reports for 1970, 1971, and 1972advising them of their current interest in the profit-sharingand retirement funds. In this connection, it should be notedthat profit-sharing funds are automatically disbursed to sepa-rated employees The fact that the Respondent retained theirfunds and annually after the strike kept the four strikersadvised as to the current status of each of their interests inthe funds is significant evidence that they had not been dis-charged on September 29, 1970.Additionally, the testimony of Store Manager Hanks, As-sistantLabor Relations Director Philbin, and OperatingManager McClure that none of the strikers except one namedLamar Thompson were discharged during the course of thestrike stands uncontradicted except for the documents ac-companying the profit-sharing distribution to the four namedstrikers showing the termination date 9-29-70 for these fourstrikers, and nine other strikers showing termination dates inOctober 1970.In addition to the foregoing reasons which militateagainstthe contention that the four strikers named in the motion toremand were discharged on September 29, 1970, is the credi-ble and uncontradicted testimony of Assistant Labor Rela-tionsDirector Philbin, explaining the circumstances underwhich the profit-sharing funds were disbursed,to these fourstrikers and his reasons for making the distribution. In thisconnection, it should be noted that during the course of thestrike involving approximately 90 strikers, the Respondentcontinued to transmit the individual statements to the strikersconcerning the current status of their profit-sharing funds. Italso offered many of them their jobs without prejudice totheir seniority status. For example on December 1, 1971, itwrote this letter to 61 strikers, including the 4 strikers namedby the Union in its motion for remand, as well as 8 of the 9other strikers'namesmentioned here.December 1, 1971Relative to the question whether the four strikers namedin the Union's remand motion to the court of appeals, namelyGlaze, Sizemore, Benich, and Blakesley, who, the Unionclaims, were discharged on September 29, 1970, the first dayof the strike, as is evidenced by the document accompanyingthe check in distribution of that striker's interest in the profit-sharing fund, there are numerous circumstances which refutethe Union's claim.Initially it is observed that these four strikers named in theUnion's remand motion did in fact, with all other employeesunder the plan, receive annual statements from the Respond-ent for the years 1970, 1971, and 1972, showing the annualstatus of Fund A, Fund B, Fund C, and the total dollaramount of their interest. Additionally, the annual reports alsoshowed the status of the employees' interest in the retirementplan. (Copies of these annual reports on the plans may befound in the record as Resp. Exhs. 5, 6, 7, and 8) The annualstatements were mailed to all employees including the strikersDearAs you are aware, many of your fellow employees havecrossed the picket line and returned to work for Mont-gomery Ward. As openings occur, we expect more em-ployees to cross the picket line and come back to work.Itwould therefore be helpful if you would advise uswhether or not you would come back to work immedi-ately if the same or comparable job that you held beforethe strike is available to you now.Please mark the appropriate box of the enclosed post-card so that we will be able to employ you as soon asopenings do occur.Sincerely yours,in April or May of the succeeding year. Thus the 1970 reportsF. C. Hankswere mailed to individual employees and strikers in April orStoreManager MONTGOMERY WARD & CO., INCORPORATED235On March 27, 1972, Respondent wrote the following letterto 17 striking employees, among whom were included 8 of thestrikerswho were subsequently, in July or August 1973,mailed profit-sharing checks and termination notices, namelyArrowsmith, Benich, Clyde, Foss, Friend, Rusted, Stratford,and Wallace.March27, 1972DearWe are offering youyourformerjob inyour formerdepartment at your previous rate of pay plus any in-creases which would have been given to you had youremained at work throughoutyour workstoppage at theRedding store.In addition you will be returning with thesame seniority rights that you had at the time you joinedin the work stoppage against Ward'sRedding store.If you are accepting this job, and are readyto report toworkon[ 7 days from the date of thisletter],contact Mr.Donald McClure,the Redding store Operating Managerat 916-241-6522.If you are not readyon[ 7 days from thedate of thisletterj,the job will not be held for you.Very truly yours,F. C. HanksIt became evident to the Respondent as late as March 30,1972, that many strikers were rejecting offers of reinstate-ment. The following letter from one of the strikers datedMarch 30, 1972, addressed to the Respondent is typical of anumber of replies in uniform language from strikers:March 30, 1972Mr. Fred Hanks,ManagerMontgomery Ward & Co.300 Locust StreetRedding, California 96001Dear Sir:Your offer of March 27, 1972 is rejected because timelimits set in this letter are unreasonable and because youhave not, to my knowledge, offered all other strikerstheir jobs back.I believe Wards should offer jobs to all the strikers andthat as unfair labor practice strikers, we have the rightto return as a group.I am interested in further employment with Wardsand desire to return to my old fob.' ]1 am not abandoningmy job with Wards. I will gladly accept offer if you willmake comparable offer to all other strikers.Very truly yours,Michael L. AndersonCertified#745234In reply to a letter from striking employee Jack E. Littletonto Respondent dated August 7, 1973, questioning whetherthe disbursement of his "retirement fund" was sufficient andinquiring the reason for his termination set forth in the letteraccompanying his retirement check, the Respondent'sChicago office, under Philbin's direction, replied by letterdated September 6, 1973, in pertinent part as follows:Your contributions to the Company's RetirementPlan was returned because there exists no reasonableexpectancy of reemployment by the Company. In fact,you have never been terminated but only permanentlyreplaced. The Company did not consider it appropriateto return your contributions to the Retirement Plan un-less there existed a reasonable expectancy of your re-sumption of participation in the Plant which, of course,could only be accomplished by your reemployment.The Respondent's Decision to Distribute theProfit-Sharing Funds to StrikersMr. Philbin, Respondent's assistant labor relations direc-tor, testifies credibly that he initiated the action to disburseto the four strikers named in the Union's remand motion aswell as nine other named herein, their accrued interest in theprofit-sharing plan. Philbin testified that some time in 1973,he had occasion to consider whether refunds should or shouldnot be given under the profit-sharing plan to eligible em-ployees at Respondent's Redding, California, store who werestillon strike. Philbin testified he had become aware thatsome strikers had requested a refund of their profit-sharingfunds, and the Respondent had denied those refunds at thetime unless they resigned.' Philbin testified further that fol-lowing the Board's affirmance of the Administrative LawJudge's Decision in this case, it became apparent to him thatthere existed no reasonable expectancy that those strikerswho continued to strike would return to active employmentwith the Respondent. This consideration, according to Phil-bin's testimony, developed out of the fact that responses tooffers of employment by theseremainingstrikers had beenuniformly that "I will return when the Company accepts allthe strikers back at the same time, or I will not return."Philbin testified further that in consideration of the Board'sDecision holding that these strikers were economic strikersand were not entitled to immediate reinstatement, he con-cluded that the strikers had no reasonable expectancy ofreturning to active employment, and it would serve no pur-pose for Respondent to continue to refuse to disburse profit-sharing funds.Philbin testified that based on these consideratons, he de-cided that the Respondent should disburse profit-sharingfunds to the remaining strikers. In June 1973, he contactedthe management of the Redding store and asked for a list ofcurrent strikers participating in the plan, the date that thestriker was permanently replaced if that was the fact, and ifthe striker had never been replaced, in that case, the last dayhe worked. This information was supplied by the Reddingstore to Philbin in the early part of June 1973. He thendirected a Mr. Joe Doyle in the Respondent's compensationdepartment in Chicago to prepare disbursements to profit-sharing and retirement funds to the strikers, to be mailed tothe Redding store in sealed envelopes for mailing to the strik-2For example, on November 30, 1972, the Respondent advised strikerPearl E. Sizemore by letter that they were unable to comply with her requestfor disbursement of her profit-sharing funds unless she made a writtenresignation 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDers. Philbin testified that the forms (appearing in the recordasUnion Exhs_ 1 to 13) were then in general-use,by theRespondent in disbursing profit-sharing funds to terminatedemployees. Although none of these strikers had in fact beendischarged,according to Philbin's credible testimony,he nev-ertheless instructedMr. Joe Doyle in the compensation andbenefits department in Chicago to use the date of September29, 1970, as "Date Terminated" (see Union Exhs. 1 to 4 inthe record)for strikers Glaze, Sizemore, Benich and Blakes-ley because those employees had not yet been permanentlyreplaced and because September 29, 1970, was in fact theirlast day worked. With respect to the other nine strikers,namely Clyde, Arrowsmith, Friend, Foster, Wallace, Foss,Stratford, Husted, and Olsen, (see Union Exhs. 5-13). Phil-bin instructed Doyle to show as "Date Terminated" the datethat the particular striker had been permanently replaced.Accordingly, the profit-sharing distribution forms mailed tothese nine employees bore different termination dates in Oc-tober 1970, which were in fact dates on which these ninestrikers were permanently replaced.3 Philbin testified fur-ther that he never gave any instructions to the Redding storeto terminate these 13 people; the instructions were merely tomail these forms to the strikers with the accompanying profit-sharing disbursement checks as prepared by the compensa-tion and benefit department in Chicago.Analysis and Conclusionary FindingsAssistant Labor Relations Director Philbin testified that inmailing out in July 1973, the profit-sharing checks to the 13strikers above mentioned, accompanied by the profit-sharingplan statement of cash distribution for terminated member(see Union Exhs. R-1 to-13 in the record),that he intendedonly to disburse the cash value of the strikers' vested interestin the plan, but not to discharge the strikers.The employee'sservice record(Resp.Exhs.12-A to12-M) taken from thepersonnel files for each of the individual strikers to whomdisbursements were made in July or August 1973 (see UnionExhs. 1-13 in the record)in corroboration of the Respon-dent's witnesses,shows no record of termination of these 13strikers.It is true that what Philbin accomplished in the caseof these 13 strikers concerned in this matter was to disburseprofit-sharing funds to each of them without requiring thatthey resign as had been the practice theretofore." Instead ofseeking their resignation,he assigned termination dates as Ihave above described.Rather than carry the vested interest of these 13 strikers inthe profit-sharing plan indefinitely into the future when itappeared,according to Philbin's testimony that "they had noreasonable expectancy of returning to active employment"with the Respondent,Philbin decided to distribute theirvested interest without requiring their individual resigna-3Respondent's personnelrecords show that the Respondent made joboffers to Bedich on4-12-72, to Clyde on 4-28-72; to Arrowsmith on 3-27-72,to Friend on 3-6-72; to Wallace on 4-12-72, to Foss on 3-27-72; to Stratfordon 4-12-72, and to Husted on 3-6-72.4 See, for example the Respondent letter (Resp.Exh. 4) of November 30,1972, to strikerPearl E.Sizemore declining to disburseher profit-sharingand retirement plan moneys unless shevoluntarilyresigned.tions.But the means used by Philbin,namely to show atermination date for the four unreplaced strikers, Glaze,Blakesley, Sizemore, and Benich, as the last day they worked,(September 29, 1970) and the other nine strikers as the dateeach was replaced in October 1970, could very well havegiven these strikers the impression that the Respondent, inmaking the cash distributions,was terminating each of themretroactively to the dates shown on the cash distributionforms which accompanied the checks. It is evident, however,from the past conduct of the Respondent vis-a-vis these strik-ers, namely in importuning them to return to work and inoffering return to their jobs and in keeping their profit-shar-ing account current that the Respondent had not consideredthe strikers as terminated in September and October 1970. Itmust be remembered that there is a total absence of anyevidence that these 13 strikers individually or as a group everunconditionally applied for reinstatement. To the contrary itappears from the record in the original hearing that the offermade by the Union to return to work was conditioned on allof the strikers including those who had been replaced beingtaken back by the Respondent as a group. (See Administra-tive Law Judge'sDecision.)Additionally, the record showswithout dispute that on December 1, 1971, the Respondentsent letters to 12 of the 13 strikers with whom we are con-cerned here, inquiring whether or not they would return towork immediately if the same or a comparable job were avail-able; and on various dates in March and April 1972, theRespondent made job offers to 8 of the 13 strikers involvedin this remanded hearing. Additionally it is shown that theRespondent continued the profit-sharing and retirementplans in force during 1970, 1971, and 1972, for the 13 strikersinvolved in this remand, something which they would nothave done had they terminated the 13 strikers in Septemberand October 1970.It is well established that an employer may not dischargeeconomic strikers because they are striking. Relying onN.L.R.B.v. InternationalVan Lines,409 U.S. 48 (1972), theUnion contends that the Respondent violated Section 8(a)(1)and (3) in terminating Blakesley, Sizemore,Benich, andGlaze, the Union contending that they were terminated on9-29-70 because they went on strike on that date. It cannotbe doubted that Philbin's completing the date of the "DateTerminated" on the disbursement form created ambiguitieswhich might have led one to believe that the strikers had beenterminated on the dates shown on the form. Instead, Philbinwould have been better advised if he had no intention toterminate these strikers, not to have used the "Date Ter-minated" space and preferably should have advised the 13strikers that they were not being terminated. It is understand-able, however, that strikers receiving such a notice wouldconclude that they had been terminated retroactively to thedates shown on the form. Although Philbin testified he didnot intend to terminate the strikers but merely to disbursetheir profit-sharing funds, I do find nonetheless, that thedistribution of the profit-sharing funds accompanied by thetermination notices to these 13 strikers would reasonably leadthe striking employees to believe that they had been dis-charged. Sending the termination notices, in my opinion,violated Section 8(a)(1) of the Act and coerced and restrainedthe strikers in the exercise of their rights guaranteed in Sec-tion 7 of the Act to engage in strikes and other concerted MONTGOMERY WARD & CO., INCORPORATED237activity for collective-bargaining purposes and for theirmutual aid and protection.'This newly discovered evidence of events which occurredin July 1973 leads me to conclude that the aforesaid Section8(a)(1) conduct converted the strike into an unfair labor prac-tice strike in July or August 1973 and thereafter. SeeN.L.R.B. v. International Van Lines,409 U.S. 48 (1972).As profit-sharing funds under the profit-sharing plan canbe distributed only upon an employee's separation from em-ployment, it-is reasonable to conclude, and I find that Philbinterminated these 13 strikers so as to enable the Respondentto distribute the profit-sharing funds to them. Philbin's statedreason for doing this, namely his opinion that "there existedno reasonable expectancy of the strikers returning to activeemployment with the Company," did not legally justify thetermination of the strikers' employee status as defined bySection 2(3) of the Act which provides that the term "em-ployee ... shall include any individual whose work hasceased as a consequence of or in connection with any currentlabor dispute .. . .The Respondent's notice of termination of the employmentof the 13 strikers, therefore, violated Section 8(a)(1) and (3)of the Act, and the strikers thereby became unfair laborpractice strikers with the receipt of such termination noticesand profit-sharing checkssometimein July or August 1973.N.L.R.B. v. International Van Lines, supra.It is reasonable to conclude that with the Respondent'sdisbursement of the profit-sharing funds together with theaccompanying termination notice to these 13 strikers whohad been on strikesinceSeptember 29, 1970, the Respondent,in effect, was notifying them that their employer-employeerelationship had terminated.I am of the opinion that Mr. Philbin misconceived therights of these 13 strikers to continue to withhold their ser-vices in the course of the current labor dispute.' The factthat Mr. Philbin concluded that "there existed no reasonableexpectancy of the strikers returning to active employmentwith the Company" did not legally justify action destructiveof important employee rights, namely the right of strikingemployees to retain their status as employees. The fact thatthese strikers had by July 1973 withheld their services foralmost 3 yearsin noway impaired their continued right tostrike.Even those strikers who had been replaced still possessedpotential reinstatement rights. SeeThe Laidlaw Corporationv.N.L.R.B.,414 F.2d 99 (C.A. 7, 1969), enfd. 171 NLRB1366 (1968);N.L.R.B. v. Fleetwood Trailer Co.,389 U.S. 375,66 LRRM 2737 (1967). Obviously, a notice of termination,such as the Respondent mailed to the 13 strikers, dis-criminated against them because of their assistance to theUnion and discouraged their strike activity.InternationalVan Lines,409 U.S. 48. Although the Respondent may have5The Union did not call any of the 13 strikers who had received theseprofit-sharing distribution forms to testify, and we do not have the benefitof their understanding of the meaning of such forms Nevertheless, I wouldfind that the language of the distribution notice would tend to lead therecipient of it to believe that he or she had been terminated See, for exam-ple,N.L.R.B v Hilton Mobile Homes,387 F.2d 7 (C A 8, 1967), and casescited.6 In July and August 1973, the strike was still in progress and the Unioncontinued to picket the Respondent's store at Redding Pickets were notwithdrawnuntilJanuary 1974.been motivated to terminate the 13 strikers in question for thepurpose of disbursing their profit-sharing funds which it didnot wish to retain indefinitely, it cannot be gainsaid that suchnotices of termination were destructive to the employee statusof the involved strikers. Where the employer's action is de-structive of important employee rights, the employer's moti-vation becomes irrelevant in determining the violation. SeeN.L.R.B. v. Erie Resister,373 U.S. 221 (1963);N.L.R.B. v.Great Dane Trailers,388 U.S. 26 (1967). What theSupremeCourt said inN. L. R. B. v. Great Dane Trailers, Inc., supra,isapplicable here:From this review of our recent decisions, several prin-ciples of controlling importance here can be distilled.First, if it can reasonably be concluded that the em-ployer's discriminatory conduct was "inherently de-structive" of important employees rights, no proof of anantiunion motivation is needed and the Board can findan unfair labor practice even if the employer introducesevidence that the conduct was motivated by businessconsiderations.So, in the case at bar, even though Mr. Philbin was moti-,vated to disburse profit-sharing funds to strikers who he be-lieved had no reasonable expectancy of returning to activeemployment, his means of accomplishing that, by termina-tion notices, was so "inherently destructive of important em-ployee rights" so as to preclude the necessity of proof ofantiunion motivation. It appears to me, moreover, that if Mr.Philbin had been interested solely in disbursing profit-sharingfunds to these 13 strikers, he could have accomplished theobjective without the termination notices. Indeed, in the caseof striker Jack E. Littleton, where a distribution of his vestedinterest in the profit-sharing plan was made in September1973 (see Union Exh. 18), the accompanying notice struckout with X's the word "TERMINATED," and the Respon-dent's benefitand compensation manager inhis letter ofNovember 20, 1972, to Littleton (Union Exh. 19) explainedthat the distribution was handled as a "withdrawal."7THE REMEDYHaving found that by the use of forms accompanying theprofit-sharing checks to the 13 strikers indicating that four ofthem had been terminated on September 29, 1970, and theother nine had been terminated on various dates in October1970, and that such action by the Respondent discriminatedagainst employees in violation of Section8(a)(3) of the Actand restrained and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, all in violation of Section8(a)(1) and (3) of the Act, I shall recommend that Respond-ent cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.As I have found the remaining strikers became unfair laborpractice strikers in the month of July or August 1973 and atall time thereafter, I shall require the Respondent in eventany striker or strikers, individually or in a group, uncondi-tionally offer to return to work, to reinstate such striker orstrikers to their former positions, or if unavailable, to sub-stantially equivalent positions, without prejudice to theirIThe last sentence of the letter reads as follows: "You will note in theupper left-hand corner of the statement, date terminated has been blockedout because this is handled as a withdrawal " 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority or other rights and privileges,dismissing,if neces-sary, replacements to make room for their return,Failingwithin 5 days to reinstate any striker or strikers who uncondi-tionally offer to return to work, the Respondent shall makehim or her whole for any loss- of earnings each may suffer asa result of its failure to reinstate such employee, by paymentof a sum of money equal to that which such employee wouldearn aswages from the Respondent from the date of the offerto return to work until such date of reinstatement,less netearningsduring that period, with backpay and interestthereon to be computed in the manner prescribed by theBoard in FW. Woolworth Company,90 NLRB 289 (1950),andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.By accompanying profit-sharing checks to 13 strikerswith forms indicating that they had been terminated, theRespondent violated Section 8(a)(1) and(3) of the Act.2.The strike which remained an economic strike from itsinception on September29, 1970,became an unfair laborpractice strike on and at all times after July or August 1973.[Supplemental Order omitted from publication.]